By Judge Alfred D. Swersky
Having considered the arguments raised by the Division of Child Support Enforcement and the response of Petitioner to the motion to reconsider, I am satisfied that my original decision is correct.
DCSE may not apply arrearages due for child support for one child to repay the Commonwealth for AFDC payments made to Petition for another child. No debtor/creditor relationship with Petitioner is established as to these funds. The purported assignment now attached to this motion does not accomplish an assignment of the specific funds sought by DCSE to be applied to repayment and, even if it does purport to do so, it would be of doubtful validity.
Ms. Freeman should prepare an order denying DSCE’s motion to reconsider.